The United Nations would appear today to be the ideal forum for seeking and identifying solutions 
to the problems of all kinds that are assailing the world. It is here that modern history is being woven and it is here that ideas are expressed that plant the seeds of the future. That is both because the United Nations brings 
together almost every country and because the ideas on which it is based and 
the principles which guide it arise from our most generous feelings the 
sense that we belong to the same humanity and are duty bound to preserve it. 
Thus, it is always with hope that I speak before the Assembly. Today, 
moreover, I am speaking on behalf of Africa and the Islamic Ummah. Speaking 
on behalf of so many peoples is a heavy responsibility indeed, but one that is 
also full of exaltation because of the hopes that underlie it. 
I am even happier to bear that responsibility because the choice of you, 
Mr. President, to guide the work of the forty-seventh session of the General 
Assembly is a certain guarantee that it will take place smoothly and 
successfully, for, in addition to your distinguished qualities as a diplomat, 
you come from a country whose commitment to the triumph of the common ideals 
of the nations gathered together here has never been in doubt. 

Therefore, from the bottom of my heart I address my warmest 
congratulations to you. I wish you to know also, and in particular, that in 
carrying out your important and sensitive mission you can always count on the 
cooperation of the Senegalese delegation and of all those on whose behalf I 
speak at this session. 
To your predecessor, Ambassador Samir Shihabi of the Kingdom of Saudi 
Arabia, we pay a well-deserved tribute for his outstanding guidance of the 
deliberations of the forty-sixth session of the General Assembly. For anyone 
who knows the great qualities of his people, there is nothing surprising in 
that. 
As to the Secretary-General, I am pleased to say once again how satisfied 
we are at seeing him occupy this prestigious post. Our fraternal and friendly 
support will always be with him in his efforts to ensure that the United 
Nations plays the full role given it by the Charter and shoulders all the 
responsibilities that derive from that Charter. Speaking of the role and 
responsibilities of the United Nations, I cannot fail to emphasize the very 
great hopes that his election has aroused in us Africans. Like our Arab 
brothers and all the peoples of the countries members of the Organization of 
the Islamic Conference, we viewed his election as concrete proof of the 
universality of the United Nations. In fact, it constitutes a confirmation, 
following upon the mandates assumed by Mr. Javier Perez de Cuellar, another 
national of a developing country. All our best wishes are with the 
Secretary-General. 

Thanks to the atmosphere of detente prevailing today in international 
relations, with the end of the cold war and of ideological tensions, the 
credibility and image of our Organization have been greatly strengthened. For 
some time now the United Nations has been demonstrating its effectiveness, in 
particular through the tangible results in the area of peace-keeping. It has 
also made significant progress in the slowing down of the arms race. In a 
word, what was unimaginable yesterday is now a part of everyday life, and in 
referring to it we now speak of a "new world order". The expression is rather 
explicit, because for all of us it bears upon the strengthening of 
international security and the guarantee of stability of international 
relations. But the reality contained within it must also mean, for the 
developing countries, a greater awareness of the aspirations of their peoples 
to well-being. 

In view of what is going on around us, we are still far from that 
situation. Indeed, suffering and injustice are still the daily lot of 
millions of men and women in several regions. What is even worse at this time 
of over-abundance, when one thinks about the milk and grain surpluses, people 
continue to die of hunger because they do not have the very strict minimum 
they need. Similarly, people are still dying of diseases which medical 
progress has now made it possible to cure. 
Moreover, from recovery plans to adjustment programmes, the economies of 
many countries have lost their structure and become anaemic, and their 
Governments find themselves virtually powerless. The case of Africa, in this 
regard, is tragically instructive. Its economic growth rates have remained at 
their lowest in proportion to population growth; investments are rarely seen 
and infrastructure needs are the most significant. 
Here is a continent which is rich in minerals and mining resources but in 
which paradoxically most of the poorest countries are to be found. 
These sorry records are explained in part, by the youth of the countries 
that make up Africa. But they are the result, above all, of its raw materials 
and other products being sold at prices fixed outside the continent and most 
of the time in total disregard of its interests. This situation is all the 
more worrying because it has persisted I would even say worsened despite 
the efforts of African leaders to improve it, especially since the beginning 
of the 1980s. 
Thus, in 1986, when I was Acting President of the Organization of African 
Unity (OAU), I was mandated to appeal to the United Nations to deal with our 
specific problems in a special way. Reacting positively, the United Nations 
convened a special session of the General Assembly, which adopted the 

United Nations Programme of Action for African Economic Recovery and 
Development 1986-1990 (UNPAAERD). 
This document gave rise to the greatest hope because it was the fruit of 
unprecedented joint effort. It was, theoretically, a true solidarity pact. I 
say "pact" because Africa had committed itself to set up the necessary 
structures for launching autonomous long-term socio- economic growth and 
development programmes. The international community for its part agreed to 
help Africa achieve that goal. 
This dual commitment was expressly entered into in UNPAAERD, which made 
it clear in particular that the international community would spare no effort 
to provide sufficient resources to support and complement the development 
efforts of Africa. That was clear. 
Unfortunately, we must recognize that, while the African countries took 
the measures agreed upon, the same cannot be said of the international 
community as a whole, even if some countries of the North had a friendly and 
understanding attitude in our regard. Will the United Nations New Agenda for 
the Development of Africa in the 1990s (UN-NADA) be treated differently, more 
generously? Undoubtedly it will be, if it is applied, because its commitments 
are firm and precise, and follow-up, monitoring and assessment mechanisms have 
been provided, thanks to which the two parties will be able to work together 
on a permanent basis. Thus, they will be able together and at regular and 
short intervals to ensure respect for the commitments agreed upon. It is 
perhaps these frequent meetings which were missing in the implementation 
process of UNPAAERD. 
I hope that that is the only explanation for the modest results of that 
document. But for the time being, I note that Africa is prey to the same 
difficulties, some of which have even worsened. 

That is the case with its external debt, the repayment of which consumes 
the bulk of the meagre financial resources left to Africa owing to worsening 
terms of trade. 
Since lending countries are slow in agreeing to hold an international 
conference devoted to this problem, we are making an urgent appeal to all 
States and all international financial institutions so that together we can 
explore other ways to solve the problem. Otherwise, it will be illusory to 
expect the African countries to give all due attention to problems of common 
interest. Quite naturally, they will devote their energies, on a priority 
basis, to the struggle for the survival of their peoples. The persistence of 
the African debt problem could even have other negative and more immediate 
consequences; population movement from the South to the countries of the North 
have already shown that this risk exists. 
To this already grim picture we must add the increasingly evident 
precariousness of the African environment, which is illustrated by the 
devastating drought which has hit the southern part of the continent, after 
having wreaked on the Sahel the damage of which we are all aware. We must 
also add to this the lightning spread of the acquired immune deficiency 
syndrome (AIDS), along with other diseases which have disappeared elsewhere, 
and the number of hotbeds of tension which already exist, not to mention those 
which may yet arise. 
In this respect, it is South Africa which first comes to mind. None the 
less, one would have thought a few months ago that the present session would 
be the opportunity for the international community to rejoice over the 
irreversible changes since the advent of President Frederick De Klerk. But 
what do we see today, over and above the formal abrogation - I was going to 
say theoretical abrogation of the apartheid laws? 

Blacks still do not have the same rights as the rest of South African 
society, and violence has been omnipresent in recent months, sometimes 
achieving proportions which cast doubt upon the willingness of the South 
African Government to change. The continuation of such an atmosphere would be 
a serious threat to the progress we have all welcomed. 
That is why at the twenty-eighth regular summit meeting of the OAU, held 
at Dakar, it was felt necessary to take the matter to the Security Council. 
In my capacity as Acting President of that pan-African organization, I should 
like, on behalf of the continent, to express my sincerest thanks to the 
members of this organ of our universal Organization for the diligence and 
sense of solidarity with which they responded to our appeal by adopting 
Security Council resolution 765 (1992), which invites the South African 
authorities to take the appropriate measures to end the violence. 
I also wish to avail myself of this opportunity to repeat our commitment 
to a negotiated solution in South Africa and the hope generated by the recent 
Mandela-De Klerk summit meeting. We hope that the talks to be resumed within 
the Convention for a Democratic South Africa (CODESA) after that meeting will 
make it possible speedily to harmonize the positions of the parties and make 
irreversible the resolute march of South Africa towards a non-racial, 
democratic and united society. 
The civil war in Liberia is another source of concern for Africa. It is 
all the more worrying since it has continued even after a framework for a 
peaceful settlement had been drawn up by the countries in the subregion. 
As the Head of State of a country member of the Committee of Five of the 
Economic Community of West African States (ECOWAS) that was set up to resolve 
the crisis, I can testify to the fact that this framework was conceived with 

the sole concern of helping our Liberian brothers regain peace. After several 
meetings, we adopted it with the agreement of all of the parties. But the 
bitter fact remains that the horizon is dark because the Economic Community of 
West African States Monitoring Group (EC0M0G), the centre-piece of the 
agreed-upon arrangement, does not have the means for its peace mission. 
That is why, while thanking those who have already given us their 
support, I should like to ask the United Nations to provide increased 
assistance. In the absence of such a gesture, we risk seeing the Liberian 
crises continue. It is already a serious threat to the stability of the West 
African subregion, and in human terms it is a catastrophe with lasting 
consequences. 
I now come to the most absurd and perhaps most devastating tragedy 
Africa has known in recent years. I refer to the civil war in Somalia. This 
country, once so welcoming, today is a hell on earth. It is the picture of 
anarchy, of intolerance in all its forms, of violence, and of the failure of 
man before his destiny. 
Senegal, for its part, is doing everything in its power to help end this 
tragedy which, should it persist, would run the risk of sounding the death 
knell of the very existence of Somalia. It is doing so for humanitarian 
reasons, for reasons of African solidarity and, in brief, for reasons of 
common sense. It is also doing so in its capacity as a member of the 
Organization of the Islamic Conference (OIC), the OAU and the United Nations. 

Let me take this opportunity to note that, together with the Organization 
of the Islamic Conference, the Organization of African Unity (OAU) and the 
League of Arab States, our organization is already engaged in significant 
efforts for Somalia. But the situation there is so grave that we must give it 
high priority in the days and weeks ahead if we are not to witness the 
genocide of a people through the death of its children. I appeal also to 
non-governmental organizations; I encourage them to continue their generous 
activities in Somalia. 
The parties to the conflict must understand that the interest of the 
Somali people lies in the restoration of peace, and that rivalries that 
sacrifice human lives by the thousand can only result in their claims becoming 
pointless. 
What I would truly like to see is an international conference on 
Somalia. I therefore solemnly propose that such a meeting take place as soon 
as possible in Geneva under the auspices of the United Nations, the OAU, the 
League of Arab States, the Organization of the Islamic Conference and the 
European Community. The goal would be to put a rapid end to the armed 
confrontation and define a framework for a peaceful settlement of the crisis 
acceptable to all parties. The United Nations would take the initiative here, 
but the modalities of the meeting would be defined among all the organizers, 
who would also jointly agree on the list of participants. For my part, I 
should be represented there both as current Chairman of the OAU and as 
President of the sixth Islamic summit. 
But I cannot stress too forcefully that while awaiting that conference, 
for which we earnestly wish, the international community must continue to help 
the victims of the confrontations imposed upon the Somali people by armed 
factions. In particular, it should do everything it can to ensure that the 

arms embargo imposed in Security Council resolution 733 (1992) of 
23 January 1992 is strictly observed, and should take every other possible 
initiative to put an end to the violence and the suffering. That wish of the 
OAU is shared by the Organization of the Islamic Conference, of which Somalia 
is a member. 
My rehearsal of tensions in Africa would be incomplete without a 
reference to Western Sahara. I wholeheartedly wish for a settlement to that 
matter; this could be reached quickly within the framework defined by the 
OAU. Nor can I omit to mention the fragile peace in Angola and elsewhere on 
the continent. 
Speaking of peace, I cannot fail to reiterate how much the peoples I 
represent here cherish peace. In our societies, everything boils down to the 
human being; peace is naturally one of the reference values. That was one of 
the observations of the sixth summit of the Organization of the Islamic 
Conference. 
In Africa, the Heads of State or Government of the States members of the 
OAU proved their commitment to peace by deciding at the most recent summit, 
held at Dakar, to establish a mechanism for preventing, managing and settling 
conflicts. That mechanism is intended to respond to Africa's desire for the 
means to prevent conflicts, through an ongoing analysis of situations, putting 
an end to those that persist in spite of our efforts. Africa is thus in step 
with United Nations concerns on the maintenance of peace, as set out by the 
Secretary-General in his report "An Agenda for Peace" (A/47/277). 
That is because the Secretary-General's vision of peace is reflected 
today in the determination resolutely to address the continent's political and 
economic problems. Without a doubt, this is a manifestation of Africa's 
self-confidence, and proves that our continent's de facto marginalization has 

not paralysed it. On the contrary, its self-confidence has never been 
disconnected from the spread of multiparty democracy; indeed, without it, the 
current trends would certainly not be so clear. 
Democracy has made great progress in Africa in recent months. 
Authoritarian regimes have yielded to democratically elected Governments; 
everywhere, confrontation is yielding to joint efforts and bullets to ballots. 
Our efforts at integration derive also from our determination to take our 
destiny in our own hands and is an expression of our self-confidence. The 
same holds true for the way in which we are addressing environmental problems 
and for our determination not to miss the energy revolution that is appearing 
on the horizon. It is significant that, with respect to our commitment in 
that sphere, we have placed our bets on solar energy. It is abundant in our 
countries and can reconcile the need for healthy environment with that for 
development. 
If these efforts can be pursued and if their orientation can be 
maintained - and we are determined that they should be Africa will soon be 
in a position to overcome its present situation. But again: to achieve the 
expected effects we must have consistent support from the international 
community. We have seen this with the United Nations Programme of Action for 
African Economic Recovery and Development. 
We know too that the solution or prevention of conflicts in Africa will 
be possible only if arms supplies to belligerents and other forms of outside 
intervention are halted. Everyone knows that democracy in Africa can be 
consolidated only if it is followed by progress towards, inter alia, economic 
growth based on a rationalization of development efforts. This requires 
improved relations within Africa, adequate infrastructure, and the possibility 

for African countries to ensure that their products can reach northern markets 
at profitable prices. 
Although Africa is certainly the continent most severely affected by 
economic crisis, war and other conflicts, we have no monopoly on these evils: 
other peoples are suffering too, and we stand in solidarity with them. That 
is why, although I have spoken at some length about Africa, I must not neglect 
the tragedies being played out elsewhere. 
I am far from indifferent to the economic difficulties of Latin America 
like ours, caused in large part by unfair international economic relations 
to the need to consolidate peace in Cambodia through scrupulous respect for 
the Paris agreements, and to the need for Afghanistan to take the path of 
national reconciliation. We in Africa are also concerned about the situation 
in some of the former Soviet republics and in the former Yugoslavia, as well 
as about the unacceptable state of affairs that continues to be imposed on the 
Palestinian people. 
On Bosnia and Herzegovina, we approve of the initiatives to ease the 
suffering of the population, to halt the violence, and to put an end to what 
appears to be an attempt at "ethnic cleansing". As President of the sixth 
Islamic summit, I sent a representative to the recent London Conference on the 
former Yugoslavia. I shall continue to associate myself with all steps in 
that direction, and I call on the United Nations to continue, even increase, 
its efforts. 
With respect to the question of Palestine, while we welcome the positive 
developments in the way it is being handled in the context of the ongoing 
peace process under the sponsorship of the United States of America and 
Russia, we must observe that the process is far from meeting our 
expectations. But there is reason to hope that with the new Israeli 
 
Government significant progress will be achieved and that the heroic 
Palestinian people will soon be free, under the leadership of the Palestine 
Liberation Organization, to exercise its inalienable rights. We call on the 
Israeli Government to show realism and political courage, and we urge all 
parties to have a sense of history. It is only in that way that peace can be 
restored and that the Arab world and Israel can draw upon their rich common 
heritage and their vast economic potential. 
To face these challenges and realize the potential that is present 
despite all the problems, we need greater solidarity, both among people and 
among nations. I am thinking of a "general agreement on solidarity". As 
distinct from the General Agreement on Tariffs and Trade, this moral contract 
would make possible the effective implementation of all the provisions of the 
United Nations Charter. This presupposes awareness that we all share the same 
future and that we agree to bear an equal interest in the maintenance of 
peace, the promotion of human rights and democracy both nationally and 
worldwide, the struggle against poverty and the protection of the 
environment. There is no lack of opportunity: let us begin at this session 
of the General Assembly. Clearly, this would be the best way to move towards 
the new world order to which we all aspire. 
To be sure, with respect to the maintenance of peace, the United 
Nations to which we pay an enthusiastic tribute - under the dynamic 
leadership of the Secretary-General is making notable efforts to respond to 
the many demands upon it. 

To be sure, in the Middle East, in the rest of Asia, in Africa and in 
Europe, United Nations peace-keeping forces, in most of which my country is 
proud to participate, are carrying out their missions courageously, loyally 
and effectively, and for the most part to the great satisfaction of the 
peoples of those regions. 
We must, however, recognize that this universal Organization is not 
equally successful everywhere its intervention is desired and necessary. 
Often this is because of the Charter requirement that regional organizations 
play the primary role in the settlement of regional disputes, but we must 
realize that their effectiveness is limited in the case of armed confrontation 
because they do not have the means required for peace-keeping operations. 
I believe that fidelity to the spirit of the Charter in this regard 
requires the establishment and operation of a system of co-operation between 
the United Nations and the regional organizations so that they may benefit 
from appropriate technical and financial assistance and thus can become more 
involved in the management and settlement of regional conflicts. I am happy 
to note that this is the thrust of the report of the Secretary-General 
entitled "Agenda for peace". 
In any case, this is what should flow from our concern to preserve our 
collective security. That is clear militarily, but it is also increasingly 
true with regard to the other aspects of security. No one is unaware that 
those aspects are equally important. Thus the strong solidarity I have been 
advocating, through the "general agreement on solidarity", presupposes also 
the resumption of the North-South dialogue. More exactly, it will be a 
question of engagement in a new dialogue between the developed and the 
developing countries. I say "new" because the dialogue would be imbued with 

the spirit of partnership and agreement to joint responsibility in facing 
common challenges: challenges involved in economic and trade problems as well 
as environment and health. The General Assembly could ask the 
Secretary-General to make concrete proposals along those lines at its next 
session. 
I am among those who believe dialogue would be easier if the solidarity 
we are seeking to promote were indeed effective at the regional level, and it 
will be necessary for that to be taken into account in the efforts under way 
in the regional groups. 
That is one of the reasons why Senegal has made the achievement of 
African integration, as advocated in the Treaty setting up the African 
Economic Community, one of its main priorities in matters of foreign policy. 
That explains our commitment to the Organization of the Islamic Conference 
(OIC). But a reminder is needed here. The OIC is not a religious 
organization. Its objective is to organize solidarity among its member 
States, whose peoples are united by the same faith and have the same 
concerns. It already is a very good tool for political and cultural 
co-operation, and it is our ambition to make it an effective instrument for 
economic, commercial and technical co-operation. The Dakar Summit of last 
December was a turning-point in this respect. Of the groups that must have 
our attention in the framework of the rebalancing of international economic 
relations, I must mention the Summit Group for Consultation and the 
South-South Co-operation Group, the so-called Group of 15, whose goal is to 
make South-South co-operation effective through the drawing up and 

implementation of specific projects. But I hasten to make it clear that that 
group is not a closed club; indeed, everything that is discussed there is at 
the disposal of the other developing countries; nor does it claim to be a 
spokesman for the entire South. However, I am convinced that it does 
constitute a framework for the definition of the common concerns of the 
countries of the South with regard to specific questions, and for the 
expression of their views. Moreover, it has drawn up and circulated a 
position paper on the new world order. 
Returning to the North-South dialogue and to the "general agreement on 
solidarity", which should promote the dialogue while belief in it may be 
unrealistic, and the meetings that have taken place so far have been rather 
disappointing for the most part, the Earth Summit held in Rio de Janeiro last 
June has given us reason for greater optimism. Indeed, while far from 
perfect, it worked for the taking into account, in the long term, of all the 
concerns and perspectives of the world. It is not an exaggeration to say that 
after Rio nothing is the same as before in approaching environmental problems 
and their interrelationship with development. What is even better, the change 
that has taken place thanks to a real awareness of the globalization of 
mankind's problems could be the dawn of the new world order. The forthcoming 
convening of certain international conferences gives us the opportunity to 
confirm and amplify on that change. 
I believe that the World Conference on Human Rights planned for 1993 and 
the International Conference on Population and Development to take place in 
1994 reflect our common willingness to deal with questions that no longer know 
any borders. The same is true of the Fourth World Conference on Women and the 
World Summit on Social Development, both planned for 1995. 

Is it not significant that those meetings were programmed after the Rio 
Summit on Environment and Development, as well as the World Summit for 
Children? In any case, we must hope that, like their two predecessors, these 
other conferences will not lose sight of the need to ensure the follow-up on 
decisions and recommendations that would make their work fruitful. 
In this regard it is a pleasure for me to announce on this day, which 
coincides with the second anniversary of the World Summit for Children, that, 
in the spirit of that historic meeting, an international conference on 
assisting African children, organized by the Organization of African Unity 
with the support of UNICEF, will take place in Dakar from 
25 to 27 November 1992. Our goal is to bring the international community to a 
point where it thinks about the special situation of African children and the 
difficulties facing the African countries with regard to ensuring their 
harmonious development, or indeed their mere survival. This situation and 
these problems will also be focused on in meetings to be held soon devoted to 
children in French-speaking countries and also within the framework of the OIC. 
While reflecting a real awareness of the interdependence of the world, at 
which we rejoice, the programme of international meetings I have just 
mentioned shows that much remains to be done in this vast field through joint 
efforts. In particular I have in mind disarmament for the benefit of 
development, the easing of the foreign debt burden of the developing 
countries, the removal of protectionist tariff barriers, the improvement of 
commodity prices, and the transfer of the technology and human resources 
necessary for development. No one denies that today our collective survival 
largely depends upon adequate consideration of these questions and the 
challenges of the environment, AIDS and drugs not to mention the problem of 
peace-keeping operations. 

Hence, it is urgent to achieve greater solidarity, to which I referred 
earlier. Moreover, there is a central role that the United Nations must play 
in dealing with these problems. There is no need to emphasize that such a 
role requires that this universal Organization review its methods of work and 
that Member States reassess the means made available to the United Nations. 
In Africa and within the Islamic Ummah we recognize the importance of the 
restructuring and other work to restore dynamism to our Organization being 
carried out by the Secretary-General and by such organs as the Economic and 
Social Council, which is intended to cope with the new burdens arising from 
world developments. On their behalf, I welcome the results already achieved 
in this regard, and I encourage a continuation of those efforts until they are 
successful and the goals are reached. I particularly hope that this new trend 
will duly take account of what are in our view two essential ideas on the 
one hand, peace and security are precarious without the eradication of poverty 
and misery and without a reduction of the gap separating the North and the 
South; on the other hand, efforts towards effectiveness should not sacrifice 
the democratic spirit by which the universality of the United Nations is 
maintained. 
Moreover, the Tenth Conference of the Heads of State or Government of the 
Non-Aligned Movement, which was just held successfully in Jakarta, bore the 
stamp of renewal in continuity and achieved considerable progress in 
reinforcing that trend. 
Given the scores of challenges and the ever stronger commitment of the 
non-governmental organizations working alongside Governments to meet those 
challenges, I would add the need to take into account the recommendations of 
those organizations. I am thinking even that we could study the possibility. 

through the efforts of the Secretary-General, of requiring such 
recommendations to be taken into account in specific fields. 
I have had the signal honour to address you on behalf of various peoples 
some of which are separated by thousands of kilometres. But these peoples 
share with my country Senegal the same faith in human solidarity, the same 
hope for a better tomorrow, even the same goals. United in their diversity, 
these peoples are calling for justice where it is trampled and peace wherever 
it is threatened. They are calling for the coming of a world in which hunger, 
intolerance and unfairness have disappeared. These peoples call upon you to 
act together, to innovate and to do so without delay. 

